Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 6, 9, 10, 12, 15, 16 and18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Du US PGPub: US 2020/0058171 A1 Feb. 20, 2020.
Takahashi US PGPub: US 2012/0328198 A1 Dec. 27, 2012.

Regarding claim 1, Du discloses,

a method for generating a face image (a method and a device for replacing an expression. The key points of the key portions - such as the mouth, are determined by image recognition technologies. The feature vector of the plurality of key portions is extracted, based on the coordinates of the key points of the plurality of key portions and the distances among the plurality of key portions. The feature vector of the plurality of key portions is analyzed through the pre-trained neural network model to determine the current expression of the 3D face model – ABSTRACT, Figs. 1 – 7, paragraphs 0005 – 0007, 0037), comprising: 

receiving a first face image inputted and target facial expression information (the camera may capture 2D face images for the same scene, and acquire the expression of the user based on the 2D face images thought the image processing technologies – Figs. 1/102, 4/1023, paragraph 0040), and determining first facial expression information corresponding to the first face image (the expression captured by the camera is matched with a preset list of expressions – Fig. 4/1024, paragraph 0040); 

selecting a first reference face image matched with the first facial expression information (in response to the expression captured by the camera matching one expression in the preset list, the expression captured by the camera is used as the target expression – Fig. 4/1025, paragraph 0040) and a second reference face image matched with the target facial expression information from a face image library based on the first facial expression information and the target facial expression information (a current expression represented by a currently-reconstructed 3D face model is acquired – Fig. 4/101, paragraph 0030. The list of expressions may be preset in advance, which may basically, cover all requirements of the user for changing expressions. For example, the list may include four commonly-used expressions such as happy, sad, distressed and mourning. Here, the second reference face image is any face from happy, sad, distressed or mourning, that is not present in a first reference face image – paragraph 0041); 

respectively extracting feature points in the first reference face image and the second reference face image (in response to the expression captured by the camera matching one expression in the preset list, the expression captured by the camera is used as the target expression – Fig. 4/1025, paragraph 0040. The list of expressions may be preset in advance, which may basically, cover all requirements of the user for changing expressions. For example, the list may include four commonly-used expressions such as happy, sad, distressed and mourning. Here, the second reference face image is any face from happy, sad, distressed or mourning, that is not present in a first reference face image – paragraph 0041), and determining face deformation information between the first reference face image and the second reference face image based on the feature points (based on the current expression and the target expression, values for adjusting coordinates of a first set of key points on the currently-reconstructed 3D face model are acquired – Fig. 4/103, paragraph 0042); and 

extracting feature points in the first face image, and generating a second face image based on the face deformation information and the feature points in the first face image (a difference between a satisfactory 3D face model and a currently-reconstructed 3D face model may be found, and the currently-reconstructed 3D face model may be adjusted based on the difference to acquire the satisfactory 3D face model, thereby improving the modeling efficiency on the 3D face model – paragraph 0027. The coordinates of the first set of key points on the currently-reconstructed 3D face model is adjusted based on the values, to generate a 3D face model representing the target expression – Fig. 4/102, paragraph 0043), 

but, does not disclose, wherein the second face image is matched with the target facial expression information.

Takahashi teaches, dictionary data registration apparatus for image recognition (ABSTRACT, paragraph 0008). The similarity integration unit 100 obtains a sum of the maximum similarity of each local region in all local regions, and outputs the sum as the similarity between the input image and the dictionary data for each individual person (paragraph 0046).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a method and a device for replacing an expression of Du (Du, ABSTRACT, Figs. 1 – 7, paragraphs 0005 – 0007, 0037), wherein the system of Du, would have incorporated, dictionary data registration apparatus for image recognition of Takahashi (Takahashi, ABSTRACT, paragraphs 0008, 0046) for dictionary data registration apparatus, in a case where recognition targets and image-capturing conditions vary, capable of performing recognition with high accuracy, if registered data amount is relatively small (Takahashi, paragraphs 0004, 0007).

Regarding claims 2, 10, 16, Du discloses,

the method of claim 1, wherein determining first facial expression information corresponding to the first face image comprises: generating a feature vector corresponding to the first face image based on the feature points in the first face image (a feature vector of the plurality of key portions is extracted based on coordinates of the key points of the plurality of key portions, and distances among the plurality of key portions – Fig. 2/202, paragraphs 0034, 0085); 

determining first facial expression information, which corresponds to the feature vector corresponding to the first face image, based on a preset relationship between the feature vector and the facial expression information (the feature vector is analyzed by a pre-trained neural network model to determine the current expression – Fig. 2/203, paragraphs 0035, 0086).

Regarding claim 3, Du discloses,

the method of claim 1, wherein respectively extracting feature points in the first reference face image and the second reference face image comprises: respectively extracting first feature points in the first reference face image and the second reference face image based on a Dlib library (the preset database may include a plurality of expressions. The plurality of expressions may be acquired in advance – paragraphs 0054, 0056), wherein the first feature points are the feature points representing an contour of a facial organ of a face (the set of key points may correspond to the key portions -such as mouth and eyes, representing differentiation of the expression – paragraphs 0031, 0037, 0062. When the target expression is smile, the corresponding key portion may include a mouth, a cheek, and an eyebrow. Preset state features corresponding to key portions may include the states of the relevant portions. For example, when the key portion is eyes, the corresponding state feature may include open and close of eyes – paragraphs 0072, 0076); 
respectively extracting second feature points in the first reference face image and the second reference face image according to the first feature points and an interpolation algorithm, wherein the second feature points are different from the first feature points (in response to the expression captured by the camera matching one expression in the preset list, the expression captured by the camera is used as the target expression – Fig. 4/1025, paragraph 0040. The list of expressions may be preset in advance, which may basically, cover all requirements of the user for changing expressions. For example, the list may include four commonly-used expressions such as happy, sad, distressed and mourning. Here, the second reference face image is any face from happy, sad, distressed or mourning, that is not present in a first reference face image – i.e., the second feature point is different from the first feature point.– paragraph 0041).

Regarding claims 6, 12, 18, Du discloses,

the method of claim 1, wherein generating the second face image based on the face deformation information and the feature points in the first face image comprises: adjusting positions of the feature points in the first face image based on the face deformation information (a feature vector of the plurality of key portions is extracted based on coordinates of the key points of the plurality of key portions, and distances among the plurality of key portions – Fig. 2/202, paragraphs 0034, 008); 
generating the second face image according to the feature points subjected to the adjusting (a difference between a satisfactory 3D face model and a currently-reconstructed 3D face model may be found, and the currently-reconstructed 3D face model may be adjusted based on the difference to acquire the satisfactory 3D face model, thereby improving the modeling efficiency on the 3D face model – paragraph 0027. The coordinates of the first set of key points on the currently-reconstructed 3D face model is adjusted based on the values, to generate a 3D face model representing the target expression – Fig. 4/102, paragraph 0043).

Regarding claim 9, Du discloses,

an electronic device (electronic device 200– Fig; 14/200, paragraph 0096), comprising: 
a memory (the memory 230 of the electronic device 200 stores an operating system and computer readable instructions – Fig. 14/230, paragraph 0096) configured to store instructions to be executed by at least one processor (processor 220 – Fig. 14/220, paragraph 0096); a processor configured to load and execute the instructions stored in memory (the computer readable instructions are executable by the processor 220 to implement the method for replacing the expression – paragraph 0096) to implement the method of claim 1.

Regarding claim 15, Du discloses,

a non-transitory computer-readable storage medium (computer readable storage medium – paragraphs 0002, 0007. The storage medium mentioned above may be read-only memories, magnetic disks, CD, etc., - paragraph0141), storing computer instructions which, when executed on a computer, cause the computer to perform the method of claim 1.
Allowable Subject Matter
Claims 4, 5, 7, 8, 11, 13, 14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
Li US PGPub: US 2018/0204052 A1 Jul. 19, 2018.
Zhang US PGPub: US 2016/0358318 A1 Dec. 8, 2016.
Van Bree US PGPub: US 2012/0162356 A1 Jun. 28, 2012.
SON US PGPub: US 2013/022644 A1 Aug. 29, 2013.
Rodenas US PGPub: US 2018/0300557 A1 Oct. 18, 2018.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642